Case 3:19-bk-30431-SHB       Doc 25 Filed 03/04/19 Entered 03/04/19 11:55:34        Desc
                              Main Document    Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE
                             NORTHERN DIVISION


                                   MEMORANDUM



DATE:        March 4, 2019

REPLY TO Office of the Clerk, United States Bankruptcy Court
ATTN OF: Howard H. Baker, Jr. United States Courthouse
         800 Market Street, Suite 330
         Knoxville, Tennessee 37902

SUBJECT:     3:19-bk-30431-SHB Mario Martelli Mosley
             Chapter 13

TO:          Cynthia T Lawson
             Bond, Botes & Lawson PC
             6704 Watermour Way
             Knoxville, TN 37912




       The Amendment filed March 1, 2019, was not accompanied by a Notice of Amendment as
required by E.D. Tenn. LBR 1009-1(b). Please file the Notice of Amendment within 5 days.
